Citation Nr: 0428676	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-01 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
dysphagia, currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of 
postoperative vagotomy with hiatal hernia and reflex 
esophagitis, currently rated as 40 percent disabling.

3.  Entitlement to a compensable evaluation for residuals of 
status post 4th metacarpal fracture of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on a period of active duty in the Army 
from March 1971 to August 1973.  

This case comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico. 

The veteran had a personal hearing with a Decision Review 
Officer (DRO) at the RO in May 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In a September 2002 statement, the veteran submitted a claim 
for entitlement to service connection for chronic ulcer 
disease.  This issue is referred to the RO for appropriate 
action.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In September 2004, the veteran's representative argued that 
VA examinations conducted in July 2003 were inadequate for 
rating purposes because the veteran's claims file was not 
provided to the examiners for review.  Examinations for 
compensation and pension purposes conducted without 
contemporaneous review of the veteran's claims files are 
deficient for rating purposes.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The VA's statutory duty to assist 
the veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain any additional 
treatment records for the veteran's 
service-connected disabilities from the 
VA Medical Center in Albuquerque, New 
Mexico for the period from May 2003 to 
the present.

2.  The RO should then schedule the 
veteran for a VA examination to show the 
current severity of his service-connected 
disability of dysphagia.  The examiner 
should perform all necessary tests needed 
to properly evaluate the current severity 
of the veteran's service-connected 
dysphagia.  The claims folder should be 
made available to the examiner for 
review.           

3.  The RO should then schedule the 
veteran for a VA examination to show the 
current severity of his service-connected 
disability of postoperative vagotomy with 
hiatal hernia and reflex esophagitis.  
The examiner should perform all necessary 
tests needed to properly evaluate the 
current severity of the veteran's 
service-connected postoperative vagotomy 
with hiatal hernia and reflex 
esophagitis.  The claims folder should be 
made available to the examiner for 
review.  

4.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected disability residuals of status 
post 4th metacarpal fracture of the right 
hand.  The examiner should describe all 
symptomatology due to the veteran's 
service-connected finger disability.  Any 
necessary related studies, including X-
ray studies and range of motion testing 
in degrees, should be done.  The claims 
folder should be made available to the 
examiner for review.  

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to an increased evaluation 
for residuals of dysphagia, entitlement 
to an increased evaluation for residuals 
of postoperative vagotomy with hiatal 
hernia and reflex esophagitis, and 
entitlement to a compensable evaluation 
for residuals of status post 4th 
metacarpal fracture of the right hand.  
If the claims remain denied, the RO 
should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits 
since November 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




